
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 394
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2009
			Mr. Culberson (for
			 himself, Mr. Paul,
			 Mrs. Blackburn,
			 Mr. Duncan,
			 Mr. Heller,
			 Mr. Conaway,
			 Mr. McCaul,
			 Mr. Bilbray,
			 Ms. Foxx, Mr. Marchant, Mr.
			 Davis of Kentucky, Mr.
			 Issa, Mr. McCotter,
			 Mr. Jones,
			 Mrs. Bachmann,
			 Mr. Simpson,
			 Mr. Gary G. Miller of California,
			 Mr. Stearns,
			 Mr. Burton of Indiana, and
			 Mr. Moran of Kansas) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing disapproval by the House of
		  Representatives of the totalization agreement between the United States and
		  Mexico signed by the Commissioner of Social Security and the Director General
		  of the Mexican Social Security Institute on June 29, 2004.
	
	
		Whereas a totalization agreement between the United States
			 and Mexico was signed by the Commissioner of Social Security and the Director
			 General of the Mexican Social Security Institute on June 29, 2004;
		Whereas a totalization agreement between the United States
			 and Mexico negatively impacts the Social Security system of the United States
			 and puts America’s seniors at risk; and
		Whereas upon transmittal of such agreement to the
			 Congress, under section 233(e)(2) of the Social Security Act, such agreement is
			 subject to disapproval by either House of the Congress: Now, therefore, be
			 it
		
	
		That the House of Representatives,
			 pursuant to section 233(e)(2) of the Social Security Act, hereby disapproves
			 the totalization agreement establishing totalization arrangements between the
			 Social Security system established by title II of such Act and the Social
			 Security system of Mexico, signed by the Commissioner of Social Security and
			 the Director General, Mexican Social Security Institute, on June 29,
			 2004.
		
